

114 S3197 IS: Quiet Communities Act of 2016
U.S. Senate
2016-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 3197IN THE SENATE OF THE UNITED STATESJuly 13, 2016Mr. Schumer (for himself and Mrs. Gillibrand) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo reestablish the Office of Noise Abatement and Control in the Environmental Protection Agency,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the Quiet Communities Act of 2016. 2.FindingsCongress finds that:
 (1)Approximately 28,000,000 people of the United States are afflicted with hearing loss, and it has been estimated that 10,000,000 of these hearing impairments are at least partially attributable to damage from exposure to noise.
 (2)For millions of people of the United States, noise from aircraft, vehicular traffic, and a variety of other sources is a constant source of torment. Millions of people of the United States are exposed to noise levels that can lead to sleep loss, psychological and physiological damage, and work disruption.
 (3)Chronic exposure to noise has been linked to an increased risk of cardiovascular disorders, learning deficits in children, stress, and a diminished quality of life.
 (4)Sleep deprivation and task interruptions caused by excessive noise can result in untold costs to society through diminished worker productivity.
 (5)Under the Clean Air Act (42 U.S.C. 7401 et seq.), the Noise Control Act of 1972 (42 U.S.C. 4901 et seq.), and the Quiet Communities Act of 1978 (Public Law 95–609; 92 Stat. 3079), the Administrator of the Environmental Protection Agency established an Office of Noise Abatement and Control. Before the termination of the Office, the duties of the Office included—
 (A)the promulgation of noise emission standards; (B)the enforcement of relevant product labeling requirements;
 (C)the facilitation of the development of low emission products; (D)the coordination of Federal noise reduction programs;
 (E)the provision of assistance to State and local abatement efforts; and
 (F)the promotion of noise education and research. (6)Funding for the Office was terminated in 1982 and no funds have been provided since that year.
 (7)Noise abatement programs throughout the United States lie dormant because— (A)funding for the enforcement of regulations promulgated under the Noise Control Act of 1972 (42 U.S.C. 4901 et seq.) was terminated, although the Administrator remains legally responsible for the enforcement of the regulations; and
 (B)the Noise Control Act of 1972 (42 U.S.C. 4901 et seq.) prohibits State and local governments from regulating noise sources in many situations.
 (8)As population growth and air and vehicular traffic continue to increase, noise pollution is likely to become an even greater problem in the future. The health and welfare of the people of the United States demands that the Administrator, as the head of the lead Federal agency for the protection of public health and welfare, once again assume a role in combating noise pollution.
 3.DefinitionsIn this Act: (1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency.
 (2)OfficeThe term Office means the Office of Noise Abatement and Control. 4.Reestablishment of the Office (a)ReestablishmentThe Administrator shall reestablish within the Environmental Protection Agency the Office.
 (b)DutiesThe Office shall— (1)promote the development of effective State and local noise control programs by providing States with technical assistance and grants to develop the programs, including the purchase of equipment for local communities;
 (2)carry out a national noise control research program to assess the impacts of noise from varied noise sources on mental and physical health;
 (3)carry out a national noise environmental assessment program— (A)to identify trends in noise exposure and response, ambient levels, and compliance data; and
 (B)to determine the effectiveness of noise abatement actions, including actions for areas around major transportation facilities (such as highways, railroad facilities, and airports);
 (4)develop and disseminate information and educational materials about the mental and physical effects of noise and the most effective means for noise control to the public through the use of materials for school curricula, volunteer organizations, radio and television programs, publications, and other means, as determined by the Administrator;
 (5)develop educational and training materials and programs, including national and regional workshops, to support State and local noise abatement and control programs;
 (6)establish regional technical assistance centers which use the capabilities of university and private organizations to assist State and local noise control programs;
 (7)assess of the effectiveness of the Noise Control Act of 1972 (42 U.S.C. 4901 et seq.); and
 (8)carry out other activities, as determined by the Administrator. (c)Preferred ApproachesIn carrying out duties described in subsection (b), the Office shall emphasize noise abatement approaches that rely on—
 (1)local and State activities; (2)market incentives; and
 (3)coordination with other public and private agencies. (d)Study (1)In generalThe Administrator shall enter into one or more contracts or other agreements with independent scientists who have expertise in noise measurements, noise effects, and noise abatement techniques to carry out a study of airport noise.
 (2)ContentsThe study described in paragraph (1) shall examine— (A)the selection of noise measurement methodologies by the Federal Aviation Administration;
 (B)the threshold of noise at which humans experience health impacts; and (C)the effectiveness of noise abatement programs at airports throughout the United States.
 (3)ReportNot later than 24 months after the date of enactment of this Act, the Administrator shall transmit to Congress a report that describes—
 (A)the results of the study described in paragraph (1); and (B)specific recommendations for new measures to mitigate the impact of aircraft noise on communities located near airports.
 (4)FundingThe study described in paragraph (1) shall be carried out with funds made available to the Office under section 6.
 5.Quiet Communities Program GrantsSection 14(c)(1) of the Noise Control Act of 1972 (42 U.S.C. 4913(c)(1)) is amended— (1)in subparagraph (C), by striking and; and
 (2)by adding at the end the following:  (E)establishing and implementing training programs on the use of noise abatement equipment; and
 (F)implementing noise abatement plans;. 6.Authorization of appropriationsThere is authorized to be appropriated to carry out this Act $21,000,000 for each of fiscal years 2017 through 2021.